Title: Thomas Jefferson to Jonathan Shoemaker, 6 February 1810
From: Jefferson, Thomas
To: Shoemaker, Jonathan


          
            Dear Sir
             
                     Monticello 
                     Feb. 6. 1810
          
          
		  
		  It has been a sincere affliction to me to be so importunate with you on the subject of my rents, but my necessities; which I only partly explained to you, have forced it on me. I inclose for your perusal two letters recieved by the last mail, which will shew you how sorely I am pressed, and that the urgencies I have stated to you were really less than the truth. be so good as to return the letters by the bearer. at the close of this week there will be upwards of four quarters rent due. you promised me a considerable paiment from what was due you from the person who had purchased the stage line. I hope you will not fail me, & that it will be such a sum as will give me sensible relief. I have ceased to trouble you lately in the expectation that this resource would enable you to pay up arrears, and I do it now with infinite regret.  I pray you to be assured of my real esteem.
          
            Th:
            Jefferson
        